Citation Nr: 1007946	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits from the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service person, whose death occurred in September 1963, 
is reported to have had service during World War II with the 
Recognized Guerillas from May 1945 to December 1945, followed 
by service in the Regular Philippine Army.  No service as a 
Philippine Scout is indicated.  The appellant in this matter 
is the service person's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in May 2008 by 
the VA Regional Office (RO) in Manila, Republic of the 
Philippines, denying the appellant's basic eligibility for VA 
death pension benefits, based on the absence of requisite 
service by the service person. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service person, the appellant's deceased spouse, was 
without qualifying military service to establish basic 
eligibility for VA nonservice-connected death pension 
benefits.

2.  The appellant has received explicit notice that she 
should submit any documents she has from the service 
department showing that the service person had military 
service qualifying him as a Veteran entitled to receive VA 
benefits, and the record as a whole fails to establish that 
he had qualifying military service to establish basic 
eligibility of the appellant for VA death pension benefits.


CONCLUSION OF LAW

The appellant is without basic eligibility for VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101(2), 
107(a), 1502, 1521 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the appellant to substantiate and complete 
her claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the VCAA letter of July 2008.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA notice was provided at a point in 
time subsequent to the RO's administrative denial in May 2008 
of the appellant's claim for basic eligibility for VA death 
pension, in contravention of Pelegrini.  However, the record 
in this instance demonstrates that the VCAA letter was 
received prior to the issuance of the statement of the case 
in January 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  On that basis, and 
in the absence of any allegation of prejudice by or on behalf 
of the appellant, the Board cannot conclude that any defect 
in the timing of the notice provided affected the essential 
fairness of the adjudication, with resulting prejudice to the 
appellant.  

The record reflects that the appellant was never duly 
informed of the holding in Dingess-Hartman as to the 
assignment of ratings and effective dates.  In the present 
appeal as to whether the appellant has basic eligibility for 
VA nonservice-connected death pension, the appellant has been 
provided with notice of the legal definitions critical to her 
claim that her deceased husband was a veteran entitled to 
compensation or pension benefits and was provided with notice 
of the type of evidence necessary to establish the effective 
date related to the award of pension benefits.  On that 
basis, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appellant does 
not have legal eligibility to VA death pension benefits, any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.

Throughout the appeal, the appellant has been informed that 
the only evidence that could substantiate her claim was 
documentation from the service department showing that the 
service person, her deceased husband, had the requisite 
military service.  The law specifically excludes service in 
the Regular Philippine Army, including service with the 
recognized guerrillas prior to July 1, 1946, or in the new 
Philippine Scouts under Public Law 190, for purposes of 
establishing eligibility to VA pension benefits.  See Cacalda 
v. Brown, 9 Vet. App. 261 (1996) (per curiam). Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.41; see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the claims folder to the extent that such records have been 
adequately identified or are otherwise available.  In this 
instance, the appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit found that VA 
erred in denying the appellant's claim with no review of the 
subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case.  The Board 
specifically notes that the appellant has not produced any 
evidence, other than her own statements, which would affect 
the prior determination by the service department as to the 
absence of qualifying service.  The appellant has had 
multiple opportunities to respond with additional evidence or 
argument on this ground for denying her claim.  She has not, 
however, come forward with any relevant or potentially 
pertinent evidence.  Further, there is no indication that 
there any reasonable possibility that such evidence exists.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record. Bernard, supra.  

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify any period of active 
service and no other development is warranted because VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non- 
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.


Analysis

Turning to the merits of the appellant's claim, the appellant 
maintains that she is eligible for VA death pension based on 
her deceased husband's service during World War II, which she 
argues qualifies him to be a Veteran.  She submits statements 
of her own in support, as well as an Affidavit for Philippine 
Army Personnel and other documents as to her marriage to the 
service person and his death.  

The record reflects that the service department and/or 
National Personnel Records Center has determined that the 
service person was without qualifying service, there being 
only recognized guerrilla service prior to December 1945, 
followed by service in the Regular Philippine Army.

In order to establish basic eligibility for VA death 
benefits, including pension, it is required, in part, that 
the individual in respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda, 9 Vet. App. at 264.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2009).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States, dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2009).
In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2009).

The following certifications by the service department will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2009).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b) (2009).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2009).

Following a complete review of the evidence of record, it is 
concluded that there is no showing that the appellant's 
deceased spouse had qualifying military service to establish 
her basic eligibility for VA nonservice-connected death 
pension benefits.  The record is clear as to the absence of 
qualifying service of the service person, as indicated by the 
service department, and it is pointed out that VA is bound to 
accept the service department's finding as to the existence 
or absence of qualifying military service.  See Soria v 
Brown, 118 F.3d 748 (Fed. Cir. 1997) (interpreting 38 C.F.R. 
§ 3.203 as requiring "official documentation issued by a 
United States service department for verification of the 
claimed service by" the U.S. service department); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (VA is prohibited from 
finding, on any basis other than a service department 
document which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the United States Armed Forces).

In view of the foregoing, the Board must conclude that the 
service person was without the type of service enumerated in 
the above-cited legal authority that would establish basic 
eligibility of the appellant for VA nonservice-connected 
death pension benefits.  Accordingly, the appeal must be 
denied for a lack of legal merit.  See 38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40; Cacalda, 9 Vet. App. at 264-65 (where law 
is dispositive, not evidence, appeal should be terminated for 
lack of legal merit or lack of entitlement under the law); 
Sabonis, 6 Vet. App. at 430.







ORDER

The service person was without qualifying military service so 
as to bestow upon the appellant basic eligibility for VA 
nonservice-connected death pension benefits; the appeal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


